ORDER

PER CURIAM.
Aaron Luedemann appeals from the judgment entered upon the jury’s verdict convicting him of one count of the class A felony of domestic assault in the first degree for which he was sentenced, as a prior felony offender, to ten years in prison.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).